Order entered August 25, 2020




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-20-00610-CV

        OLD VICKERY SQUARE TOWNHOMES HOMEOWNERS
       ASSOCIATION AND JAMES HARRINGTON, JR., Appellants

                                          V.

                          AMANDA YLITALO, Appellee

                On Appeal from the 298th Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DC-19-17312

                                       ORDER

      Before the Court is the August 21, 2020 agreed motion signed by all parties
for an extension of time for appellants to file their respective briefs. The parties
inform the Court that they have reached a settlement. Appellants request a forty-
five day extension to allow the parties time to finalize the settlement documents.
We GRANT the motion and extend the time to October 5, 2020 for appellants to
file either a motion to dismiss the appeal or their respective briefs on the merits.

                                               /s/    KEN MOLBERG
                                                      JUSTICE